Citation Nr: 1614388	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  15-16 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for cervical spine disorder.


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel













INTRODUCTION

The Veteran served on active duty from January 1961 to August 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

Remand is necessary to schedule a videoconference hearing or in-person hearing (Travel Board hearing) before the Board at the RO.  In a July 2015 hearing election form, the Veteran requested a videoconference or Travel Board hearing, opting for whichever alternative afforded the earliest hearing date.  No hearing was scheduled before the matter was certified to the Board, and the Veteran has not withdrawn his request.  38 C.F.R. §§ 20.700, 20.704 (2015). 

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a videoconference or Travel Board hearing at the RO, according to the date of his July 2015 request for such a hearing.






	(CONTINUED ON NEXT PAGE)

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

